Citation Nr: 1209836	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right thumb disorder.  

3.  Entitlement to service connection for degenerative joint disease of the right shoulder, to include as secondary to a service-connected right shoulder abrasion.  

4.  Entitlement to service connection for headaches, to include as secondary to a service-connected occipital scalp scar.  

5.  Entitlement to service connection for a psychiatric disorder, inclusive of posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating for compensation due to individual unemployability, due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying the claims for VA compensation.  These and other matters were previously before the Board in April 2010, when the issues identified on the title page of this document were remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken . Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The issues of the Veteran's entitlement to service connection for a psychiatric disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran suffered inservice trauma on two occasions following which he received medical treatment for right shoulder, low back, right thumb complaints, as well as headaches; the Veteran credibly describes ongoing symptoms relating to the foregoing and medical evidence linking current disablement as to each to service is in relative equipoise.  


CONCLUSION OF LAW

Disorders of the low back, right thumb, and right shoulder, as well as headaches, were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, the Board finds that such discussion is unnecessary because the grants of service connection herein represent a complete grant of the benefits sought.  The need for any discussion regarding the AMC's compliance with the terms of the prior remands as to these matters is likewise obviated.  See Stegall v. West, 12 Vet. App. 268, 270-71 (1998) (remand by the Board confers on the Veteran the right to compliance with the Board's remand order.)  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).   

Alternatively, the nexus between service and the current disability may be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In this instance, the Veteran by hearing testimony and written statements provides a credible account of inservice injuries he sustained in a motor vehicle accident in 1962 and head trauma in 1964, along with inservice treatment for related complaints involving the right shoulder, low back, right thumb, and headaches and continuing residuals postservice.  Service treatment records document that in June 1962 the Veteran was treated for a superficial abrasion of the right anterior shoulder sustained in a motor vehicle accident and that he received emergency medical care in January 1964 for a laceration of the skull which exposed his skull, and for a right thumb injury, without fracture.  Further treatment was received in follow-up of the January 1964 trauma, for complaints of headaches, dizziness, chronic low back pain, and mild dysuria.  A separation examination of April 1964 was negative for pertinent complaints or findings.  

In April 2005, Dr. G.C.M., after reviewing the Veteran's "military medical history" and physically examining the Veteran, diagnosed an intracranial concussion and scarring causing vertigo and headaches, right rotator cuff injury, right thumb injury at the area of the first metacarpal phalangeal (MCP) area, and discogenic back injury.  Dr. G.C.M. determined that a right shoulder injury, back injury, head injury, and thumb injury were related to the Veteran's military service.  

In July 2006, Dr. G.C.M. noted that, after reexamination of the Veteran, his diagnosis was of a greater occipital nerve injury along with a temporal nerve injury.  He further determined that those nerves supplied the scalp muscles and due to the injury of January 1964, the affected nerves were injured causing the Veteran's headaches.  In February 2007, Dr. G.C.M. noted that he had reviewed the Veteran's Army medical records. 

In August 2005, a VA examination by a VA physician, Dr. J.P.P., yielded diagnoses of a laceration of the occipital skull, a superficial abrasion of the right anterior shoulder, and an early impingement syndrome of the right shoulder. 

In December 2005, Dr. J.W.E., after reviewing the Veteran's service medical records and physically examining the Veteran, diagnosed a closed head injury with intracranial concussion, scarring, continued headaches, right shoulder girdle strain, right rotator cuff injury, right thumb sprain/tendonitis, right thumb injury of the first MCP joint, muscle tendon unit strain of the lumbosacral spine, and right lumbosacral plexus compression and/or nerve root impingement, and determined that the injuries all occurred while the Veteran was in the U.S. Army.  In February 2007, Dr. J.W.E. specifically noted all of the Veteran's service records that he had reviewed.  He also noted that his opinion, as expressed in the December 2005 report, remained the same.  

In May 2006, the Veteran underwent a VA examination by S.L., Nurse Practitioner.  After reviewing the Veteran's service medical records and physically examining the Veteran, S.L. diagnosed degenerative joint disease of the lumbar spine, right thumb, and right shoulder; chronic muscle tension headaches; and a left parietal scalp scar. S.L. determined that it was less likely than not the Veteran's current right shoulder and lumbar spine disorders, right thumb pain, and complaints of headaches were etiologically related to an injury sustained in service. 

In a June 2007 statement, an individual with knowledge of the Veteran for a period in excess of 30 years indicated that the Veteran had frequently discussed with him injuries to his right thumb, right shoulder, head, and back he had sustained while on active duty.  The lay affiant further noted that he had observed the symptoms or manifestations of those injuries worsen over the years, such that the Veteran was no longer able to work as a pipe fitter or welder.  

On a VA medical examination in May 2010, L.B, M.D., following a review of the Veteran's VA claims folder and the conduct of a clinical evaluation, diagnosed degenerative joint disease of the right shoulder, right thumb, and lumbar spine, as well as chronic daily headaches and migraine headaches.  In her medical opinion, it was clear that the Veteran had sustained a head injury in January 1964 and was treated for its effects, but without evidence that he had thereafter reported to medical aid stations for treatment of continuing symptoms.  She opined that the Veteran symptoms of chronic daily headaches and migraine were not typical sequelae of head injury and that there was an approximately 40-year gap in medical evidence between the injury and the showing of headaches with dizziness in 2005.  Therefore, it was less likely than not in her medical opinion that the Veteran's headaches were related to the inservice skull injury, other incident of service, or to the service-connected scar of the occipital scalp.  L.B. M.D., indicated that she had considered the findings and diagnoses offered by other medical professionals in the formulation of her opinions as to all of the disorders at issue, noting that the other physicians relied on the Veterans history and not on the medical record evidence or lack thereof in the 40-year period following service discharge.  

Dr. L.B. also acknowledged the Veteran's inservice injury involving the right shoulder, but noted that further right shoulder symptoms were not documented in subsequently compiled service treatment records.  Also set forth was that intervening medical records did not indicate right shoulder symptoms until 2005.  Therefore, in her medical opinion it was less likely as not that the Veteran's right shoulder disorder was related to symptoms documented during active duty.  

Regarding the lumbar spine and right thumb, Dr. L.B. indicated that current disability of each was present.  She reported that the existence of low back and right thumb pain was documented in service treatment records, although intervening medical records relating to either entity were absent until 2005.  On that basis, it was concluded that it was less likely than not that current disablement of the low back or right thumb was related to the inservice event(s).  

The Veteran has furnished credible oral and written testimony as to the occurrence of inservice injury and related right shoulder, right thumb, and low back problems, as well as headaches, some of which are documented by service treatment records.  Moreover, he offers credible testimony of continuing symptoms thereof during postservice years, which is at least partially corroborated from a point in time in or about 1977, although medical documentation is lacking until 2005 or later.  It, too, is important to point out that the record does not contradict the Veteran's account of ongoing postservice symptomatology.  Further analysis of the record indicates that there is medical evidence both for and against entitlement, and on balance, the Board finds that the evidence presented is at least in relative equipoise, such that in affording the benefit of the doubt to the Veteran, grants of service connection for low back, right shoulder, right thumb, and headache disorders are warranted.  Medical opinions from examining and treating medical professionals are equally divided, and although the foundation of those opinions supporting entitlement is at least in part based on the Veteran's history, that history is consistently and credibly advanced by the Veteran and supported in part by the statement of his friend of more than 30 years.  It is not otherwise contradicted by other evidence of record.  To exclude that competent, credible lay evidence without reason in reaching a medical conclusion, as the VA examiner's opinion in 2010 would imply, is erroneous and not a basis in and of itself to discredit the opinions put forth by G.C.M and J.W.E.  In all, the Board resolves reasonable doubt in this instance and grants serviced connection for low back, right shoulder, and right thumb disorders and for headaches.  


ORDER

Service connection for low back, right shoulder, and right thumb disorders, as well as headaches, is granted.  

REMAND

By its April 2010 remand, the Board directed the AMC to advise the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2011).  An attempt to complete this action on remand was made by the AMC through its April 2010 letter to the Veteran, but which falls short of the letter and intent of the cited regulation.  See Adjudication Procedures Manual Rewrite M21-1MR, Part IV, Subpart ii, 1.D.17.  The type of evidence sought is that which tends to confirm the occurrence of the circumstances involving the alleged April 1964 assault in Germany and might involve a written statement from any person, be it a fellow service person, friend, or family member to whom the Veteran discussed the incident in question either verbally or in writing at or within a period of time in relative proximity to the occurrence of the event.  Remand to ensure compliance with this notification obligation is deemed necessary.  Stegall, supra.  

Although not previously sought by the Board, a VA psychiatric examination is also needed in an effort to permit a qualified VA medical professional to evaluate the record in an attempt to verify the Veteran's account of an inservice assault.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997) (as to personal-assault cases, VA has provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis").

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing required inservice stressors.  Specifically, the final rule amended 38 C.F.R. § 3.304(f)  by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843  (July 13, 2010).

To date, the AMC has not considered whether this provision is applicable to the facts of this case, nor has any VA examination be afforded to ascertain whether an adequate stressor is indicated in this case.  

It, too, is noted that a VA examination in also needed to determine whether the Veteran's multiple service-connected disabilities render his unemployable.  In light of the Board's grants of service connection herein made, remand to obtain an examination and opinion as to that question is needed.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for service connection for PTSD and TDIU entitlement.  Specific notice as to the recent change to 38 C.F.R. § 3.304(f), see 75 Fed. Reg. 39843 (July 13, 2010) is necessary and the AMC should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; roommates, fellow service members, clergy, or family members.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the AMC. 

2.  Attempt to locate any records compiled by the service department relating to the claimed assault on the Veteran on April 19, 1964, in Heidelberg, Germany, to include but not limited to records relating to any investigation by military police or other law enforcement component.  Once obtained, any pertinent records should be made a part of the Veteran's VA claims folder.  

3.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder. 

4.  Thereafter, schedule the Veteran for a VA psychiatric or psychological examination in order to ascertain whether any current acquired psychiatric disorder, including PTSD, originated in service or as a result thereof.  The Veteran's claims folder in its entirety should be provided to the VA examiner for review and the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  All pertinent diagnoses should be detailed.  The examiner is instructed that all stressors related to fear of hostile military or terrorist activity that are consistent with the conditions of the Veteran's service should be treated as verified.

The examiner should then offer an opinion addressing the following questions, offering a rationale for each opinion offered:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c)  Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that any alleged stressor, to include the claimed personal assault of April 1964 in Heidelberg, Germany, is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor?  The examiner is also asked to specify whether or not the Veteran's aforementioned claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, is related to the Veteran's fear of hostile military or terrorist activity? 

(d)  Considering the entire record, including that evidence following the reported inservice personal assault as to behavioral changes, is it at least as likely as not (50 percent or more likelihood) that any PTSD now present is causally linked to any incident of active duty, to include the reported April 1964 assault by German nationals?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Thereafter, afford the Veteran a VA medical examination in order to assess his ability to obtain and maintain gainful employment solely on the basis of service-connected disabilities.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background, but without regard to his age? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided 

that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

6.  Lastly, readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, inclusive of PTSD, and for TDIU entitlement, based on all pertinent evidence and all governing law and regulations, including that pertaining to personal assault and Patton, supra, as well as the recent, liberalizing changes to 38 C.F.R. § 3.304(f) as to stressor verification when a service person confronts hostile or terrorist activity while on active duty.  See 75 Fed. Reg. 39843 (July 13, 2010).  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


